The opinion of the Court was afterwards drawn up by
Whitman C. J.
— The plaintiffs have instituted their suit to recover of the defendants the amount of the expenses incurred in the maintenance of a number of paupers alleged to have their settlement, in the defendants’ plantation. The defendants are comprised of that part of the former inhabitants of the former town of Dearborn, remaining after the annexation of *337different portions of its territory rind inhabitants to other towns, of which the plaintiffs received á large share. The inhabitants, so set off, were those “ having a legal settlement” on the territory set off. This phraseology could not have been used with an intention of constituting any persons, not actually resident upon the territory set off, citizens of the towns to which the annexations were made. The words “ legal settlement,” however, as here used, have a sort of technical meaning ; and had reference to the statute providing for the support and maintenance of the poor, which provides, in effect, that all settlements, gained by any of the modes prescribed therein, shall remain until lost by gaining a new settlement elsewhere. A settlement so gained is what is intended by a legal settlement, viz. a settlement, which gives á right to a support from the town in case of falling into distress and becoming necessitous. The meaning of the words might, perhaps, be satisfied by restricting them to such persons as had a legal settlement in Dearborn, and were, at the timé of the annexation, actually resident o’n the parts annexed. But it must be regarded as more consonant to the intention of the legislature, indicated by former enactments, in pari materia, to suppose they intended to include here, by the words used, all who had acquired their settlements o,n the territory annexed to the other towns, although removed therefrom at the time of the annexation. And, moreover, it is provided in the act concerning paupers, that, upon the division of towns, those having a legal settlement therein, and who were absent therefrom at the time of such division, shall have their settlements in such town as the part they dwelt upon shall have fallen into. Keeping this exposition of the statutes in view, we will proceed to consider the several questions arising in this case in reference to the paupers named.
The. first, William Rowe, appears to have gained his settlement on that part of Dearborn annexed to Belgrade, but, at the time of the annexation, was living within the prior limits of Belgrade, in which however he had not then resided long enough to acquire a settlement. He therefore, according *338to the principles before stated, falls within a class of paupers, which upon the annexation, the inhabitants of Belgrade became liable to support. His having moved into that town, instead of some other, can make no difference.
The second pauper, Valentine Cook, up to the time of the annexation, had his legal settlement in Dearborn ; and from 1832 to 1837, when he died, he resided with his family on the part annexed to Belgrade ; and his family continued so to reside till after the time of the annexation. Shortly before he died he had received some supplies as a pauper, which had been reimbursed by his surplus money ; and his family after-wards had been relieved till the time of the annexation. Under these circumstances we entertain no doub't, but they must be considered as having passed to Belgrade, and thereby had gained a legal settlement therein.
The third pauper, John Brooks, appears to have gained his settlement upon the territory annexed to Belgrade; and although he had left there to work for his board during the winter of 1838 — 9, and under an expectation of staying away until the first of May then next, yet it was manifestly with an animo revertendi, and he did in fact return in April, before the act of annexation went into operation. We think, therefore, that thereafter his legal settlement was changed from Dearborn to Belgrade.
The fourth pauper, Eleazer Bickford, it is admitted, had his legal settlement, derivatively, in Dearborn; and that it was acquired on that part of the town annexed to Smithfield ; and it is manifest that he, upon the incorporation of that town, in February, 1840, acquired a settlement there; and, any expense incurred for his relief thereafter, was chargeable to the inhabitants of that town, and not to the defendants. It does not appear that any part of the amount charged on his account, was incurred before that act went into operation, which was on the day of its passage. We cannot, therefore, consider the defendants as liable to pay any part thereof.
Judgment must, according to the agreement of the parties, be entered for the plaintiffs, for the amount for which the de*339fendants offered to be defaulted, with full costs up to the time of such offer ; and for costs for the defendants thereafter.